Title: To John Adams from William Plumer, 28 October 1809
From: Plumer, William
To: Adams, John



Dear Sir,
Epping October 28th 1809

Although I have never had the pleasure of a personal acquaintance with you, yet to your real character & to the great services you have rendered our common country, I am no stranger. With your worthy son, now on a mission to St. Petersburg, I served three years in the Senate of the United States, & contracted a friendship with him that I hope will terminate but with life. You no doubt will often write to him & before his departure I assured him I would write when opportunity should present; will you be so obliging as to inform me, whether I can send to him in a more direct & certain way than by enclosing my letters to the Department of State of the United States?
All the time I can obtain from my necessary avocations is devoted to collecting & arranging the materials for the history of the United States. To write a good history of our country is an arduous task, & I attempt it with diffidence. As far as patient investigation & a love of truth are requisite, I am conscious I am qualified; but my means of information, particularly of the early history of our country, are too small & limited. My object in writing is not to subserve the interest of any party—but to leave to posterity a faithful history of the American nation. I should be satisfied with life, could I like Thucydides, transmit to posterity future ages a memorial worthy to be held in everlasting remembrance. I feel in no haste to publish—I allot the residue of my life to prepare the work for the press. Any documents you can share, that will throw light on the subject will be gratefully received. I have collected a compleat copy of all the journals of Congress that have been published from 1774 to the present time—I have extracts from the secret journals of the Senate up to 1807—& almost a compleat set of all the State papers, that is, Presidents messages, reports of heads of Departments, committees &c that have been printed from 1787 to 1807, making in all about one hundred & twenty volumes.
I am anxious to procure a set of all your useful publications. I have your Defence of the American constitutions, your discourses on Davila, your letters in 1780 to Mr Kalkoen—& your observations on the inadmissable principles of the british king’s late proclamation. Shall I not trespass too much on your invaluable time in requesting you to inform me of the titles of your other publications, & where I can obtain them?
I have Your correspondence, as published in the Boston patriot, both in that paper & in numbers as far as published. Accept my sincere thanks for this last publication. It contains much, very much, useful & highly important information. I hope you will extend the work to many volumes—that it will not contain not only a full history of the great events in which you performed a distinguished part, equally honorable to yourself & useful to your country; but much of your own biography—that like the memoirs of the Duc de Sully, it will at the same time that it exhibits the true history of the Government of which you write, transmit the genuine character of the writer.
That the evening of your days may be as serene & pleasant as your life has been useful, is the sincere desire of Sir, your most / obedient humble servant,

William Plumer.